Citation Nr: 1526142	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  06-07 044a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic thoracic muscle strain with history of compression fracture at T10.

2.  Entitlement to an initial rating in excess of 20 percent for neurological manifestations of degenerative disc disease of the cervical spine.  

3.  Entitlement to an initial compensable rating for scars of the right cheek, right eyelid and forehead, and left inner nare prior to October 28, 2008 and in excess of 10 percent for the scar of the right eyelid since October 28, 2008.

4.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to ratings in excess of 10 percent for migraine muscle tension headaches prior to April 11, 2013, and in excess of 30 percent, effective April 11, 2013.  

6.  Entitlement to a rating in excess of 40 percent for residuals of a closed head injury, effective October 23, 2008.  

7.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease prior to July 17, 2014 and in excess of 10 percent, effective July 17, 2014.    

8.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant; appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that in part granted service connection and assigned the following initial ratings: 10 percent for chronic thoracic muscle strain with compression fracture at T10; 20 percent for degenerative disc disease of the cervical spine, a noncompensable rating for scars of the right face and inner left nare; and 30 percent for posttraumatic stress disorder; all effective in April 2004, the date of receipt of the claim for service connection.  In July 2011, the RO added an additional scar of the right medical eyelid and granted a 10 percent rating for all scars combined, effective October 28, 2008.  

This appeal also comes before the Board from a July 2011 rating decision of the RO that granted an increased rating of 40 percent for residuals of a closed head injury, effective October 23, 2008, and granted separate service connection and an initial 10 percent rating for migraine muscle tension headaches, also effective October 28, 2008.  

This appeal also comes before the Board from a June 2014 rating decision that denied a total rating based on individual unemployability; and from an August 2014 rating decision that granted service connection for ischemic heart disease, an initial rating of 30 percent, effective March 11, 2014, and a 10 percent rating, effective July 17, 2014.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in July 2008 regarding the issues pending before the Board at that time.  A transcript of the hearing is associated with the claims file.  

In December 2008, the Board denied a rating in excess of 20 percent for the orthopedic manifestations of degenerative disease of the cervical spine but remanded the claim to address the neurological manifestations, and to this extent, the claim remains on appeal.  The Board also remanded the claims for increased ratings for the thoracic spine, facial scars, and PTSD for further development.     

In correspondence in July 2012, the Veteran noted that a separate rating for degenerative disc disease of the cervical spine as a complication of service-connected compression fracture of the thoracic spine was warranted.  Separate service connection and a 20 percent rating have been in effect since April 26, 2004.   

In April 2015, the RO granted service connection for bilateral hearing loss and tinnitus; therefore, those issues are no longer on appeal.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system contains additional VA adjudicative and outpatient treatment records that have been considered.  

The issues of increased ratings for a closed head injury, migraine muscle tension headaches, ishemic heart disease, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chronic thoracic muscle strain with history of compression fracture at T10 is manifested by pain with supporting pathology shown on imaging studies; a range of forward flexion much greater than 60 degrees; a combined range of motion greater than 125 degrees; and a loss of T vertebral height of less than 50 percent; and muscle spasms that did not result in an abnormal posture or gait.  Neurologic symptoms are not components of spinal disease.  

2.  The Veteran's degenerative disc disease of the cervical spine of constant neck pain with flare-ups on exertion or extended activity; forward flexion in excess of 30 degrees with a combined range of motion greater than 170 degrees; and the use of anti-inflammatory medication early in the appeal period and opioid medication later in the period.  Neurologic symptoms are not components of spinal disease.  

3.  The Board denied a compensable rating for the right cheek scar in December 2008.  

4.  Prior to October 28, 2008, the scars were small, stable, superficial, not painful, with no loss of skin covering, no limitation of function, and without characteristics of disfigurement.  The Veteran's reported breathing difficulty was not caused by the nasal scar.    

5.  Since October 28, 2008, the scars are small, stable, superficial, with no loss of skin covering, no limitation of function, and without characteristics of disfigurement; the right eyelid/forehead scar is tender on palpation.  The Veteran's reported breathing difficulty was not caused by the nasal scar.    

6.  The Veteran's PTSD results in a moderate level of occupational and social impairment with reduced reliability and productivity and with symptoms such as intrusive thoughts, flashbacks, insomnia, irritability, hypervigilance, startle reaction, anxiety with panic attacks more often than weekly, disturbances of motivation and depressed mood, and some difficulty in establishing and maintaining effective work and customer relationships in a retail business environment.   


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for chronic thoracic muscle strain with history of compression fracture at T10 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.3.21, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235, 5238-43 (2014).

2.  The criteria for an initial rating in excess of 20 percent for neurological manifestations of degenerative disc disease of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.3.21, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5238-43 (2014).

3.  The criteria for an initial compensable rating for scars of the right cheek, right eyelid and forehead, and left inner nare prior to October 28, 2008 and in excess of 10 percent for the scar of the right eyelid since October 28, 2008 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.3.21, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Codes 7800, 7803-05 (2007). 

4.  The criteria for an initial rating of 50 percent, but not higher, for post-traumatic stress disorder (PTSD) are met for the entire period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.3.21, 4.1, 4.3, 4.7, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appealed the initially assigned rating for his service-connected chronic thoracic muscle strain with history of compression fracture at T10, degenerative disc disease of the cervical spine, scars of the right upper cheek, right forehead/eyelid, and left inner nare, and for PTSD.   Notice is not required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for his thoracic spine, cervical spine, facial scars, and PTSD was granted and initial ratings were assigned in the January 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran underwent VA examinations in May 2005, January 2006, October 2006, May 2009, June 2009, February 2010, June 2011, and April 2013 as well as a neuropsychiatric examination by a private physician recorded in March 2009.  The results have been included in the claims file.  The examinations involved an accurate summary of the history, a thorough clinical examination in compliance with regulations and protocols, and assessments of the imposed functional limitations.  Therefore, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Veteran submitted records of chiropractic care from 1979 to 2005 and mental health evaluations in March 2009 and March 2014 that have been associated with the claims file.  Although the Veteran reported to VA clinicians that he received additional private care over the course of the appeal, he did not identify or authorize recovery of any additional records.  The Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Decision Review Officer and Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the February 2008 Board hearing and the March 2014 RO hearing, the undersigned VLJ and the DRO noted the issues on appeal and the elements of the claims that were lacking to substantiate the claims for benefits.  The Veteran was questioned on the nature and severity of his disabilities and the dates when he previously submitted claims.  In addition, the VLJ and DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims and on both occasions held the record open for 60 days to allow the Veteran to obtain additional evidence.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board or DRO hearing.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ and the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In December 2008, the Board remanded the claims for additional examinations of the neurological complications of the cervical spine disease, a complete examination of the lumbar spine, scars above the eyebrow and a functional assessment of the left inner nare scar, and a complete mental health examination as well as to obtain current VA and additional, identified private treatment records.  In correspondence in February 2009, the RO advised the Veteran of the opportunity to identify additional private records, and the Veteran submitted records of additional mental health examinations performed in March 2009 and March 2014.  Additional VA outpatient records through June 2013 were associated with the claims file, and the VA examinations noted above in 2009, 2010, 2011, and 2013 were performed and were responsive to the Board's inquiries.  Therefore, the Board finds that there has been substantive compliance with the remand directives. 

Hence, no further notice or assistance to the veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  



II. Analysis

The Veteran served as a U.S. Army infantryman and indirect fire director including combat service in the Republic of Vietnam from September 1969 to September 1970.  He was awarded the Purple Heart Medical and Combat Infantryman's Badge.  He contended in several written statement and during his hearings that his service-connected thoracic and cervical spine disabilities, facial scars, and PTSD are more severe than are contemplated in the initial and staged ratings.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Since the Veteran timely appealed the ratings initially assigned for his thoracic and cervical spine disabilities, facial scars, and mental health disorder, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).   

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).

In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Thoracic and Cervical Spine 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Veteran's thoracic muscle strain and vertebral compression are currently rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5235 for vertebral fracture or dislocation.  This Diagnostic Code provides for ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the General Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankyloses of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankyloses of the entire spine.  Associated objective neurological abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. Unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and the ankylosis results in one or more limitations such as limited line of vision, restricted breathing, gastrointestinal symptoms, or neurological symptoms due to nerve root stretching.  Id., Note 5. 

Normal ranges of motion for the thoracolumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V (2014). 

Degenerative disc disease of the cervical spine is also rated under the General Formula.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion not greater than 170 degrees.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or, for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, 5238 Note (1).   

The normal range of motion of the cervical spine is flexion, extension, and lateral flexion from zero to 45 degrees, and right and left rotation from zero to 80 degrees.   38 C.F.R. § 4.71a, Plate V. 

Intervertebral disc syndrome permits evaluation under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.    

Service medical records show that the Veteran was thrown from an armored personnel carrier after it struck a road mine in April 1970.  A physician at a battalion aid station noted that the Veteran sustained facial lacerations and a pulled muscle in the back.  The Veteran submitted photographs purporting to be of the damaged vehicle.  The field medical report noted that he was returned to duty approximately two hours after the injury.  The physician performing a discharge physical examination in September 1970 noted no musculoskeletal abnormalities.  

VA outpatient treatment records showed that the Veteran began reporting neck pain to clinicians in 2004 with stiffness but no radiating pain.  Clinicians prescribed over the counter muscle relaxant medication.  Although primary care records occasionally listed back and neck pain as on-going problems, there was little mention of detailed symptoms, limitations, or treatment in records through January 2014.  Clinicians continued to prescribe pain medication for back and neck discomfort and for headaches.  

In records of mental health care in April 2005, the Veteran reported that he worked in his father's and then his own retail hardware business since discharge from service.  The Veteran submitted records of intermittent private chiropractic care from 1979 through 2005 for discomfort of the thoracic and cervical spine while working in the hardware store and playing golf.  The chiropractor noted some disc deficits such as narrowing, but there were no records of imaging studies, measurements of range of motion, or notations regarding neurological complications other than severe headaches.  

In January 2006, the Veteran underwent a VA examination by a nurse practitioner (NP) who noted a review of the claims file and the Veteran's report of upper back strain in the April 1970 vehicle explosion.  The Veteran reported that he had been thrown 500 feet and experienced chronic neck and upper back pain since the event.    The Veteran reported that pain radiated to the right or left trapezius, with numbness in the left arm and right shoulder if he used his arms for extended periods, drove his automobile for an hour or two, or played racquetball.  He reported flare-ups of pain with decreased mobility and the need to use anti-inflammatory medication.  The Veteran reported that he could walk for one-half hour and sit for one or two hours before needing to stretch.  He denied any loss of bowel or bladder control but reported that he had been successfully treated for erectile dysfunction.  He denied that any period of bedrest was required.

On objective examination, the NP noted tenderness with palpation of the cervical and thoracic spine down to level T7 and palpable spasm of the right posterior trapezius muscle.  Range of motion of the cervical spine was 35 degrees or more in flexion, extension, and lateral flexion and 70 degrees right and left rotation.  The most limiting combined range of motion was 292 degrees.  Range of motion of the thoracolumbar spine was 80 degrees flexion reduced by 5 degrees on repetition and pulling of the right trapezius muscle.  Extension was 20 degrees.  Lateral flexion was 25 degrees to the right and 30 degrees to the left.  Rotation was 28 degrees to the right and 30 degrees to the left with no additional loss of function on repetition.  The most limiting combined range of motion was 213 degrees.  Motor and sensory function was intact.  X-rays showed minor degenerative disc disease at two cervical levels and abnormal spinous processes at two additional cervical levels.  X-rays also showed a minor compression injury at T10 with a 20 percent height loss and minimal kyphosis and disc irregularities.   

The NP concluded that the Veteran had cervical degenerative disc disease, cervical radiculopathy, and impingement of the upper brachial plexus bilaterally as well as the thoracic T10 compression, kyphosis, and muscle spasms were a result of the hyperextension injury sustained in service.   The NP found that the organic erectile dysfunction was not related to the spinal injury but rather to a history of smoking and dyslipidemia.  

Later in January 2006, the RO granted service connection and a 20 percent rating for degenerative disease of the cervical spine and a 10 percent rating for chronic thoracic muscle strain with T10 compression.  In March 2006, the Veteran expressed timely disagreement with the assigned ratings, contending that higher ratings were warranted.  The Veteran also requested another examination by an orthopedic specialist but did not explain why the VA examination by the NP was not adequate.  

During the July 2008 Board hearing, the Veteran testified that he had been thrown of the armored vehicle from a height of ten feet landing in soft sand or soil but having lost consciousness for some time.  He stated that he experienced constant neck heat and pain, reduced range of motion, and numbness of the left hand and leg. The Veteran stated that he had difficulty lifting more than 30 pounds and had a tight feeling in his mid-vertebra.  He stated that he was able to drive an automobile extended distances with a lumbar support but experienced mid-back spasms and leg numbness.  He further stated that his chiropractor advised activity and exercise.  

In December 2008, the Board denied a rating in excess of 20 percent for the orthopedic manifestations of the cervical spine disease, but remanded the claim for further examination of the reported neurological complications.  The Board also remanded the thoracic spine claim for further examination of the lumbar spine as the rating criteria apply to both the thoracic and lumbar spinal sections. 

In February 2009, the Veteran underwent a neuropsychological examination by a private psychologist. As relevant to the spinal injury, the Veteran reported that he lost consciousness for about one hour, was hospitalized for seven days, and was unaware of damage to his spine until imaging studies in 2004 showed old injuries.   The Veteran reported continued back pain, headaches, and intermittent right arm numbness.  

In May and June 2009, another VA NP noted a review of the claims file including the report of the January 2006 examination.  The NP noted the Veteran's description of the vehicle injury in service followed by treatment at a hospital for three days.  He reported intermittent leg and left arm numbness when sitting and driving, occasional right arm numbness, and near daily severe headaches.  He reported three incapacitating episodes in the past year of duration of three to four days that required visits to a chiropractor.  He also reported a loss of four weeks of work in his business because of headaches and back pain.  A clinical neurological examination showed a loss of sensation at the fingertips but no other deficits in sensation, reflex, motor control, or muscle strength.  Electrodiagnostic studies were performed in June 2009 only on the upper extremities and were evaluated by a physician as normal.  Concurrent X-rays showed degenerative changes of the mid and lower cervical spine.  Range of motion was 40 degrees flexion, 40 degrees extension, 30 degrees right and left lateral flexion, and 60 degrees right and left rotation with pain, guarding, and weakness but with no additional loss of function on repetition.  The combined range of motion was 260 degrees.   The NP found that the subjective symptoms of arm numbness were not caused by the degenerative disease of the spine based on the normal results of the electrodiagnostic studies.  

The NP also examined the thoracolumbar spine.  The Veteran reported constant moderate, aching pain in the mid to lower back with weekly flare ups.  He reported that his three incapacitating episodes per year were also caused by mid and lower back pain and required visits to a chiropractor.  He reported urinary frequency once per night but no loss of bowel or bladder control and no erectile dysfunction.  He was able to walk between one-quarter and one mile.  Range of motion was 70 degrees forward flexion, 20 degrees extension, and 20 degrees right and left lateral flexion and rotation with pain but no additional loss of function on repetition.  The combined range of motion was 170 degrees.  Concurrent X-rays showed mild anterior wedge compression fractures at T10 and T12 and mild degenerative changes in the mid to lower thoracic spine and degenerative disease at L5-S1. 

In June 2011, the Veteran underwent a VA spinal examination by a physician who noted a review of the claims file including the circumstances of the injury and three days hospitalization.  The Veteran reported experiencing severe weekly episodes of neck pain that prevent lifting and carrying and intermittent leg numbness and weakness that caused occasional falls.  The physician noted no reports of incapacitating episodes.  The Veteran reported nocturia three times per night but denied any loss of bowel or bladder control or erectile dysfunction.  The physician found that the nocturia was not a complication of the spinal disease.   On examination, the physician noted cervical muscle spasms but no atrophy.  Range of motion was 45 degrees flexion, 45 degrees extension, 45 degrees right and left lateral flexion, and 80 degrees right and left rotation but without pain or additional loss of function on repetition.  The combined range of motion was 340 degrees.  Reflexes and muscle strength of the upper extremities was normal against full resistance.  Range of motion of the thoracolumbar spine was 90 degrees forward flexion, 30 degrees extension, 30 degrees right and left lateral flexion, and 30 degrees right and left rotation without pain or additional loss of function on repetition.  The combined range of motion was 240 degrees.  Sensory, reflex, and motor function of the lower extremities was normal.  Another physician evaluated electrodiagnostic studies of the lower extremities as normal with no evidence of radiculopathy or neuropathy.   

In April 2013, the Veteran again underwent a VA spinal examination by a physician who noted a review of the claims file and the Veteran's report of continued, stable back symptoms but somewhat worsening neck symptoms.  The Veteran experienced constant pain with near daily flare-ups after extended walking, sitting, standing, looking upward, driving, and in cold weather that required rest and the use of pain medication that caused drowsiness.  The Veteran did not use support devices for mobility.  Range of motion of the cervical spine was 45 degrees flexion, 45 degrees extension, 45 degrees right and left lateral flexion, and 80 degrees right and left rotation with pain but without additional loss of function on repetition.  The combined range of motion was 340 degrees.  Reflexes and muscle strength of the upper extremities was normal against full resistance.  Range of motion of the thoracolumbar spine was 90 degrees forward flexion, 30 degrees extension, 30 degrees right and left lateral flexion, and 30 degrees right and left rotation without pain or additional loss of function on repetition.  The combined range of motion was 240 degrees.  The physician noted no signs or symptoms of muscle atrophy, loss of strength, sensory or reflex deficits, radiculopathy, or neuropathy associated with the thoracolumbar or cervical spine disease.   

The Veteran underwent cardiac surgery in March 2012, but in a post procedure follow-up in September 2013, his attending VA physician noted that the Veteran was able to "carry out robust daily activity," exercise on a treadmill for 45 minutes, and work full time.

During the March 2014 DRO hearing, the Veteran testified that he continued to run his hardware business but relied on employees to perform physical work while he performed office work and occasionally ran a forklift. The Veteran stated that he experienced mid back muscle tightness and pain radiating to the left leg that caused the leg to give way and caused falls. 

The Board finds that a rating in excess of 20 percent for degenerative disc disease of the cervical spine and in excess of 10 percent for thoracic muscle strain with compression fractures at T10 and T-12 are not warranted at any time during the period covered by the appeals.  

The Board finds that the Veteran is competent and credible to report on the circumstances of his combat injury and his post-service back and neck symptoms and limitations as they are generally consistent with the service records and have been consistently reported and accepted by clinicians.  The Veteran has been granted service-connection in compliance with the consideration of his combat associated evidence in accordance with the provisions of 38 U.S.C.A. § 1154 (West 2014), notwithstanding some differences in the record regarding the time and extent of treatment after the injury.  

Regarding the cervical spine, imaging studies show pathology of degenerative disc disease to support the Veteran's consistently reported symptoms of constant neck pain with flare-ups on exertion or extended activity.  The Veteran used anti-inflammatory medication early in the appeal period and opioid medication later in the period.  However, range of motion on all examinations showed forward flexion in excess of 30 degrees with a combined range of motion greater than 170 degrees.  Even though the criteria for a 20 percent rating using the General Formula on the basis of limitation of motion was not met, a 20 percent rating is appropriate to recognize the pain that caused reduced endurance in activity.  Notably, pain was present during range of motion testing but at no time additionally limited the measured ranges.  A higher rating of 30 percent is not warranted because there is no ankylosis of the cervical spine or limitation in forward flexion of 15 degrees or less.  Although the Veteran limited his work activities to avoid lifting and handling materials at his business, he remained able to maintain an office work schedule and drive his automobile and forklift for limited periods of time.  The Veteran reported some relief from chiropractic treatment and was advised by his provider to continue to exercise.   There have been no medical recommendations for surgical intervention or the use of a neck brace to immobilize the spine.  Although the Veteran reported intermittent arm numbness and a clinician on one occasion noted a mild loss of sensation in the fingers, all other examiners and the electrodiagnostic study ruled out any radiculopathy or neuropathy arising from the cervical disease.  

Regarding the thoracolumbar spine, the Board finds that a rating in excess of 10 percent under the General Formula is not warranted at any time during the period of the appeal for similar reasons.  There are imaging studies to support pathology for the Veteran's discomfort and limitations in strenuous or extended activities.  However, range of flexion was much greater than 60 degrees, a combined range of motion greater than 125 degrees, and a loss of T vertebral height of less than 50 percent.  Muscle spasms were present but did not result in an abnormal posture or gait.  The Board considered the Veteran's credible reports of chronic mid and low back pain but finds that a higher ratings solely in recognition of the pain is not warranted because the pain did not result in limitations in motion nor prohibit exercising, office work, or driving a car or forklift for limited times.  A higher rating under the General Formula is not warranted because the range of flexion or combined range of motion is not more limiting.  The Veteran credibly reported lower extremity numbness and falls, but he does not require a support device, has had no recommendations for surgical intervention, and electrodiagnostic studies have ruled out radiculopathy or neuropathy arising from the thoracic muscle strain and compression fractures.  

The Board also considered ratings under Diagnostic Code 5243 for incapacitating episodes.  The Veteran reported to an examiner in 2009 that he experienced three incapacitating episodes of spinal pain in the past year.  He denied or did not report the episodes before or after this examination or during his two hearings.  The duration of the episodes was less than one week.  He reported treatment by a chiropractor, but there is no evidence from that provider or in his VA primary care records of orders for bed rest, intervention, and treatment by a physician.  Therefore, a rating under these criteria is not warranted and would in any event be less favorable to the Veteran as he has a higher combined rating for cervical and thoracolumbar disabilities.   

Additionally, the Board considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the Board finds that the applicable schedular criteria for the thoracic, lumbar, and cervical spine disabilities are adequate to rate the disabilities under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology with allowances for pain and the use of medication.  As discussed above, the Veteran current symptoms include slight or no limitation of motion with subjective complaints of pain, weakness, and lack of endurance.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describes his level of impairment with higher ratings available for more severe limitations and for neurological complications if supported by adequate pathology.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, as addressed in the remand section below, the Veteran has pending claims for increased ratings for a closed head injury, migraine headaches, and ischemic heart disease that are intertwined to preclude a complete evaluation of the multiple effects of additional service-connected disabilities at this time.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.   The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. In this case, the Veteran has a pending formal claim for a TDIU which will be addressed in the remand section below.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Scars

The severity of disability resulting from skin disease is ascertained, for VA rating purposes, by application of the criteria set forth at 38 C.F.R. § 4.118.  In general, separate ratings may be assigned based upon appearance, healing, and/or impairment of function of the part affected.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.) 

The Veteran has appealed a January 2006 RO rating decision which granted service connection for scars of the right face and left inner nare, and assigned an initial noncompensable rating effective April 26, 2004.  As such, this claim may only be evaluated according to the criteria for evaluating skin diseases in effect since August 30, 2002.  See 67 Fed. Reg. 49590 -49599 (July 31, 2002); see also VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g). 

During the pendency of this appeal, VA issued a clarifying final rule for evaluating scar disabilities at 73 Fed. Reg. 54708 (Sept. 23, 2008).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider these revisions in deciding this claim. VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g). 

Disfigurement of the head, face or neck is evaluated under DC 7800 which may be based, in part, upon the following 8 specified characteristics of disfigurement: (1) a scar 5 or more inches (13 or more centimeters) in length; (2) a scar of at least 1/4 inch (0.6 centimeters) wide at its widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); and/or (8) skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800, Note (1).

A 10 percent evaluation is warranted where there is evidence of one characteristic of disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  A 30 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (i.e., the nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, in the alternative, 2 or 3 of the aforementioned characteristics of disfigurement.  Id.

Under DC 7803, a 10 percent evaluation is warranted where there is evidence of an unstable superficial scar. An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1). A superficial scar is defined as not having any associated underlying soft tissue damage. Id. at Note (2).

 Under DC 7804, a 10 percent evaluation is warranted for a superficial scar which is painful on examination. Again, a superficial scar is defined as not having any associated underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, Note (1).

Under DC 7805, a rating can also be assigned based on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805.

The Veteran contended in a March 2006, December 2006, and July 2012 notices of disagreement that his facial scars on the right face, right eyelid, and left inner nare all arise from the combat injury in 1970, are inherently disfiguring, and should be rated individually. 

Service treatment records showed that the Veteran sustained facial lacerations in the combat explosion in April 1970.    

In January 2006, a VA NP noted a review of the claims file and the Veteran's report of the circumstances of the combat explosion and his facial lacerations.  He reported no current pain, numbness, paresthesia, or recurrent opening of the skin.  The NP noted a scar on the upper right cheek that was 2 centimeters long, too narrow to measure, shallow, superficial, and stable with no induration, inflexibility, edema, or keloid.  The scar was flesh colored and minimally disfiguring.  A second scar of the left inner nare was internal and had to be observed with an otoscope.  The scar was 0.5 by 0.25 centimeters with an absence of hair.  The scar was superficial, stable, not adherent, with no induration, inflexibility, edema, keloid, or gross distortion.  The NP noted no limitation of motion imposed by the scars.  Color photographs were obtained and associated with the claims file.  The left nare scar is only visible in an image taken directly below the nose.  To the lay observer, the upper right cheek scar is noticeable and a slightly darker tone than the surrounding skin.  There also appears some discoloration on a portion of the right lower eyelid and a very faint discoloration over the lateral side of the right eyebrow.  

In January 2006, the RO granted service connection and a noncompensable rating, effective April 26, 2004, the date of receipt of the claim.  The RO applied the criteria in Diagnostic Code 7800, noting that neither scar exhibited at least one characteristic of disfigurement.  

During the July 2008 Board hearing, the Veteran reported that in addition to landing on his face, a metal stake holding a grenade deflection shield caused the nasal laceration.  He called attention to a scar adjacent to the right eyebrow and stated that his left nasal scar previously had loose skin that was no longer present.  He reported difficulty breathing on that side but attributed the difficulty to a sinus disorder.  

In December 2008, the Board denied a compensable rating for a scar on the right cheek.  Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Board remanded the claims for compensable ratings for the left nare scar to determine if it restricted breathing and for the eyebrow/forehead scar for its general symptomatology.  

In June 2009, another VA NP noted a review of the claims file, summarized the nature and circumstances of the combat lacerations, and examined the scars.  The NP noted that the left inner nare scar was 1.0 by 0.3 centimeters and the same color and texture as the adjacent skin.  There was no underlying tissue breakdown, tenderness, ulceration, elevation, depression, induration, or inflexibility.  The NP noted that the scar was not disfiguring.  The NP described a second scar extending from the right medial forehead to the right medial canthus of the eye.  The scar was 3.5 by 0.2 centimeters with a lighter than normal coloration.  The scar was tender but with no underlying tissue breakdown, ulceration, elevation, depression, induration, or inflexibility.  The NP noted that neither scar limited function including vision. 

In June 2011, a VA physician examined the Veteran's nasal scar, noting the Veteran's report of difficulty breathing through his nose and used breathing strips at night.  The physician noted that the scar was less than 39 square centimeters, not painful, and not exhibiting signs of skin breakdown.  There was no gross distortion or asymmetry, no inflammation, and no deviated septum.  The physician noted that the scar was not visible, presumably from frontal observation as he was able to evaluate the scar size.  The physician noted no disabling effects or impairment of occupation or daily activities.  

In July 2011, the RO granted a 10 percent rating for all three scars, citing new regulations that took effect on October 28, 2008.  The RO assigned the rating under new Diagnostic Code 7804 that provided for a 10 percent rating for one or two painful scars, citing the observation by the NP in June 2009 that the forehead/eyelid scar was tender. 

In April 2014, another VA physician noted a review of the claims file and examined the Veteran's facial scars.  No new photographs were obtained, but the Veteran reported that the physical appearance of the scars had not changed.  The physician incorrectly noted that the scars were caused by shrapnel rather than a fall and injury by a pointed stake.  The physician noted the scar on the right side of the forehead extended to the inner canthus of the right eye and was 5.0 by 0.25 centimeters.  The physician incorrectly noted an examination of the right vice left nostril and that the size of this scar could not be measured.  He noted that there was no gross distortion or asymmetry, no tissue loss, and no limitation of function. 

The Board finds that ratings for the scars of the right upper cheek, left inner nare, and right forehead/eyebrow/eyelid warrant separate ratings even though they were incurred in a single combat event because they do not overlap or in combination impose a specific limitation or disability.  The Board also finds that the symptomatology of the scars is stable and has not undergone any worsening during the period of the appeal as acknowledged by the Veteran and as it is consistent with the observations of several examiners and with the photographs.  

The Board denied a compensable rating for the right cheek scar in December 2008.  The Veteran did not request reconsideration or appeal the decision to the U.S. Court of Appeals for Veterans Claims.  Therefore, the decision is final and will not be further addressed.  

The Veteran is competent and credible to report the circumstances of his injury and on his observed symptoms including difficulty breathing.  However, a determination that his breathing difficulty is caused by his nasal scar requires observation and evaluation by a physician that has been accomplished.  

With respect to the scar of the left inner nare, the Board finds that compensable ratings for the scar is not warranted under Diagnostic Codes 7803, 7804, and 7805 because both scar is stable, superficial, not painful, with no loss of skin covering and no limitation of function.  Although the Veteran reported that he had difficulty breathing, he attributed the problem to a sinus disorder.  The use of breathing strips at night does not necessarily indicate that the scar restricted breathing as it would impose a restriction at all times if that were so.  Moreover, the VA physician examined the Veteran's nasal passages to evaluate breathing function and found no structural limitations. 

With respect to the forehead/eyelid scar, the Board finds that a compensable rating prior to October 28, 2008 and in excess of 10 percent thereafter is not warranted.  The RO's application of the new criteria was not correct because the claim was pending before the change and because the Veteran did not expressly request consideration under the new criteria.  Nevertheless, the new criteria did not change the requirement for a painful scar which was not observed to be tender prior to June 2009.  Therefore, the increase rating and effective date was favorable to the Veteran.  The Veteran has never reported any vision limitations, and an NP evaluated the forehead/eyelid scar and found no impairment of vision.  

Turning to the specific criteria for scars of the head, face, and neck in Diagnostic Code 7800, the Board finds that a separate compensable rating for either left inner nare or right forehead/eyelid scar is not warranted because there is not at least one characteristic of disfigurement as defined in the regulation.  The Board acknowledges the Veteran's contention that the scars are inherently disfiguring and that the NP in 2006 noted that the right cheek scar was "minimally disfiguring" but a rating for that scar is no longer on appeal.  The left inner nare scar is not visible unless examined from directly below with an instrument.  From the Board's lay perspective viewing the photographs, the right forehead/eyelid scar is faintly visible but is not distorted or asymmetric with the left side.  None of the specific characteristics of disfigurement are met because neither scare is 13 or more centimeters in length; 0.6 centimeters wide at its widest part; elevated or depressed on palpation; adherent to underlying tissue; hypo- or hyper-pigmented in an area exceeding 39 square centimeters); irregular, atrophic, shiny, or scaly skin texture in an area exceeding 39 square centimeters); displays missing underlying soft tissue in an area exceeding 39 square centimeters; or indurated and inflexible skin in an area exceeding 39 square centimeters.  

Finally, in its December 2008 remand, the Board requested that an examiner determine whether the left inner nare scar caused inflammation so as to restrict breathing or a residual disability of the sinuses.  Although the physician in 2011 did not explicitly mention sinus function, he did note that there was no gross distortion or asymmetry, no inflammation, no deviated septum, and no disabling effects on daily activities.  The Board finds that these observations are sufficient to demonstrate that the scar does not restrict breathing or cause sinus congestion or inflammation.  

The Board refers to the criteria for extra-schedular consideration noted above and finds that the schedular criteria are adequate to evaluate all the features of the Veterans scars.  Neither the Veteran nor the record raised additional qualities or impairment not contemplated in the schedular criteria with higher ratings available.  The impairment of breathing or sinus dysfunction caused by the nasal scar was ruled out by competent examination.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

C. PTSD

For claims pending before the Board prior to August 14, 2014 (even if in a remand status), VA regulations require evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) provides for a  30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. 
§ 4.125.

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Lower scores reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV at 47.  
  
When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. 
§§ 4.126, 4.130.

Service personnel and treatment records show that the Veteran served in combat in Vietnam, came under hostile attack, and received injuries.  Therefore, his descriptions of the combat action are credible.  Service treatment records were silent for any mental health symptoms, diagnoses, or treatment. 

In April 2005, a private psychologist performed a psychological assessment, noting the Veteran's combat experiences, post-service work, and ownership of a neighborhood hardware store.  The listed medical history did not include previous mental health counseling or treatment.  The psychologist noted the Veteran's reports of interrupted sleep, hypervigilance, exaggerated startle response, irritability and lack of anger control when dealing with the public and over current U.S. participation in overseas warfare.  The Veteran also reported difficulty concentrating, panic attacks once per week, flashbacks, short term memory loss, crying spells, and moderate bouts of depression.  The psychologist diagnosed PTSD arising from the combat experiences and assigned a GAF score of 47.  The psychologist recommended individual or group therapy and medication.   

In May 2005, a VA physician performed a medical screening for herbicide related disorders and diagnosed PTSD with no clinical observations but noted that the Veteran had a history of heavy alcohol use.   

In January 2006, a VA physician noted a review of the claims file and summarized the Veteran's reports of combat in detail.  The physician also noted the Veteran's report that after service he experienced a broken marriage because of problems brought home from Vietnam, drug and alcohol abuse, and working long hours at his business as a diversion.  The Veteran reported that he often had to leave the retail area of his business to get away from people and to overcome feelings of stress.  After the 1980s, the Veteran ceased substance abuse and was in a 16 year stable marriage.  The Veteran reported use of medication for anxiety attacks.  The Veteran continued to report flashbacks, sleep disturbance, memory loss, and occasional temper and hypervigilance but no suicidal ideations or hallucinations.  On examination, the physician noted no loss of impulse control, communications or memory deficits.  The physician diagnosed PTSD but found that the Veteran experienced some improvement by cutting down on substance abuse and assigned a GAF score of 65.  The same month, the RO granted service connection for PTSD and assigned a 30 percent rating, effective April 26, 2004, the date of receipt of the claim for service connection, relying primarily on the observations of the VA physician earlier that month.  

In August 2007, a VA psychologist evaluated the Veteran for an initial treatment program and noted the same history and current symptoms as in the 2006 examination.  In addition to continuing a stable marriage and work in his business, the Veteran was able to play golf, exercise in a public setting, perform yard work, and attend movies.  He continued moderate but not excessive alcohol use.  The psychologist noted clear and coherent speech, good grooming, and an appropriate affect but a dysthymic mood.  The Veteran denied suicidal ideations, delusions, or auditory hallucinations, but reported seeing shadows of enemy soldiers moving among trees. The psychologist diagnosed PTSD and assigned a GAF score of 50. He recommended treatment to gain increased coping skills and suppression of symptoms.  The Veteran participated in a VA outpatient treatment program over the next year.  The attending clinicians noted similar symptoms that worsened after a major fire at his business in March 2008 that put him temporarily out of work.  A clinician assigned a GAF score of 42.  The Veteran experienced a panic attack in a VA waiting room in April 2008 after which VA clinicians performed testing to evaluate a possible heart disorder.  The Veteran expressed occasional suicidal ideations to a clinician in May 2008.  

During the July 2008 Board hearing, the Veteran testified that he often worked in the back office of his business to avoid crowds and interaction with the public.  He acknowledged that his hallucinations increased following the damage to his business in a major fire.  He stated that he experienced daily panic attacks, manifesting as chest tightness, hand numbness, and headache and was concerned that he was having heart attacks.  

In December 2008, the Board remanded the claim, in part, to obtain a current mental health examination and an explanation for the variable GAF scores noted in previous examinations. 

In May 2009, a VA psychiatrist noted a review of the claims file and the Veteran's report of a continuation of the previously noted symptoms with more frequent visual and now auditory hallucinations that he reported had existed since service.  The Veteran was back at work at his business but preferred to avoid people and crowds, relying on his family members to perform interactions with customers and suppliers.  He reported that he would not likely be able to work as an employee outside of his family business.  The psychiatrist noted that the Veteran was prescribed multiple medications for anxiety, depression, and insomnia.  Although short tempered, he did not engage in violent acts.  On examination, the Veteran's communications and thought processes were intact but he displayed an apprehensive and depressed mood.  The Veteran had good insight to his disorder but underestimated the impact of continued alcohol use.  The psychiatrist continued to diagnose PTSD and assigned a GAF score of 50.  

In June 2011, another VA physician noted a review of the claims file, accurately summarized the combat experiences and the previous VA examinations and treatment history.  The Veteran reported the same symptoms as previously noted including weekly panic attacks but on this occasion denied any further visual or auditory hallucinations.  The Veteran remained in a stable marriage, reduced alcohol use, maintained a limited social circle but avoiding crowds, and continued to effectively manage his retail business.  This physician assigned a GAF score of 52 and explained that the differences in the previously assigned scores were likely the experience and perspective of the individual examiners.  The physician noted that the Veteran attending clinicians assigned a score of 52 indicating moderate to severe symptoms.  The Veteran was able to keep busy at his business as a way of coping and used medication to control anxiety and weekly panic attacks. 

In April 2013, a VA psychiatrist noted a review of the claims file and substantially the same symptoms as previously noted including avoidance of intrusive thoughts, activities, and social interactions, hypervigilance, insomnia, lack of concentration and motivation, anxiety, and depressed mood.  The psychiatrist specifically associated the Veteran's variable alcohol abuse as well as heavy work tempo as coping mechanisms for dealing with the symptoms of PTSD.  However, there were no notations of suicidal ideations, panic attacks, or hallucinations.  In a section of another concurrent evaluation for traumatic brain injury, the psychiatrist noted normal communications and judgment but mild memory loss.  The psychiatrist summarized the level of disability as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The psychiatrist assigned a GAF score of 55 but used the regulatory language associated with a 30 percent rating.  

The Veteran and his spouse are both competent and credible in his reports of his symptoms and the impact of those symptoms on his social and occupational activities because they have been accepted by clinicians and examiners without challenge as manipulative or exaggerated.  However, the Board places low probative weight on the Veteran's report that he had experienced auditory and visual hallucinations since service as it is inconsistent with his reports to clinicians which would have been appropriate.  The records show that the hallucinations occurred proximate to the Veteran's loss of his business in a fire and resolved later with reduced alcohol use and recovery of the business. 

Notwithstanding the waxing and waning of certain factors such as alcohol abuse, use of medications, and intermittent hallucinations, the Board finds that the level of overall occupational and social impairment as a result of PTSD is best evaluated as moderate, falling between the 30 and 50 percent criteria.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that a 50 percent rating is warranted for the entire period covered by the appeal. 

Most of the Veteran's individual symptoms such as intrusive thoughts, flashbacks, insomnia, irritability, hypervigilance, startle reaction, anxiety with panic attacks and depressed mood have been consistently reported and observed by clinicians and examiners.  GAF scores, though not definitive, are generally in the 50s, indicating a moderate level of impairment.  There are some features of a 50 percent rating such as panic attacks more often than weekly, disturbances of motivation and mood, and some difficulty in establishing and maintaining effective work and social relationships.  On the other hand, features such as circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands; impairment of short- and long-term memory to the extent of retention of only highly learned material, forgetting to complete tasks; impaired judgment; and impaired abstract thinking have not been reported or observed. 

Taking a more comprehensive and functional view, the Veteran experienced improvement with a reduction of alcohol use, participation in therapy, and adjustment of medication.  Although hallucinations manifested after the traumatic business fire and are features of a higher rating, they were not reported after the business was restored.  The Veteran is able to cope with his social impairment by working hard at his business but away from customer contact, a significant limitation in the conduct of his business, suggesting reduced reliability and productivity that is not intermittent.  His irritability and temper never led to a violent interaction.  Although he has some memory and concentration deficits, his thought processes and communication skills are intact, and it appears that he retains the skills and function to own and manage his business.  He maintains a stable marriage and employee workforce and is able to perform all daily activities and some recreation such as golf.  Although he uses medication to control panic attacks, some of his symptoms have been attributed to a heart disorder for which he underwent surgery in 2012.  The most frequently noted qualitative and quantitative assessment by clinicians and examiners was a moderate level of impairment.  Therefore, the Board finds that the overall level of occupational and social impairment is best evaluated at the level of 50 percent disability. 

A higher rating is not warranted because the Veteran does not have deficiencies in most areas with few, if any features suggestive of a higher rating such as suicidal ideation, obsessional rituals, illogical, obscure, or irrelevant speech, near- continuous panic or depression that interfered with independent function, impaired impulse control leading to violence, spatial disorientation, and neglect of personal appearance and hygiene.  Although the Veteran had difficulty adapting to the stressful loss of his business, he was able to recover and continues to work full time, albeit away from the customer and social requirements of the business.  At no time did any examiner or clinician describe the disorder as severe.  The Veteran has participated in intermittent individual therapy but has never been advised to seek inpatient mental health care.  

The Board refers to the criteria noted above regarding extra-schedular consideration and finds that the schedular criteria are adequate to evaluate the Veteran's PTSD.  The criteria contemplate all the observed symptoms as well as qualitative assessments of functional impairment with higher ratings available for more severe levels of dysfunction.   

Resolving all doubt in favor of the Veteran, the Board grants a 50 percent rating, but not higher, for PTSD for the entire period covered by this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.   § Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial evaluation in excess of 10 percent for chronic thoracic muscle strain with history of compression fracture at T10 is denied. 

An initial rating in excess of 20 percent for neurological manifestations of degenerative disc disease of the cervical spine is denied.  

An initial compensable rating for scars of the right upper cheek, right eyelid, and left inner nare prior to October 28, 2008 and in excess of 10 percent for the scar of the right eyelid since October 28, 2008 is denied. 

An initial rating of 50 percent, but not higher, for post-traumatic stress disorder (PTSD) is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In March 2009, the Veteran requested a review of the rating for service-connected residuals of a closed head injury with migraine muscle tension headaches under new rating criteria for traumatic brain injury.  In July 2011, the RO granted an increased rating of 40 percent for residuals of the closed head injury and granted separate service-connection and a 10 percent rating for the migraine headaches.  The Veteran expressed timely disagreement in July 2012.  The RO confirmed the rating in a January 2014 rating decision but has not issued a statement of the case addressing these issues. 

In July 2013, the RO denied a TDIU.  The Veteran expressed timely disagreement in June 2014, but the RO has not issued a statement of the case addressing this issue.  

When a claimant files a timely NOD and there is no statement of the case (SOC), the Board must remand the issue to the RO for the issuance of a SOC. The failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999). 

In substantive appeals in February 2015, the Veteran requested a hearing before the Board siting at the RO on the issues of an initial rating for ischemic heart disease in excess of 30 percent prior to July 17, 2014 and in excess of 10 percent, effective July 17, 2014, and for ratings in excess of 10 percent for migraine muscle tension headaches prior to April 11, 2013, and in excess of 30 percent, effective April 11, 2013.  
 
Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case on the issues of a rating in excess of 40 percent for residuals of a closed head injury, migraine headaches, and for a TDIU.  

2.  If any decision remains adverse to the Veteran inform the Veteran that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well the information supplied in the letter. 

3.  Then, at the next appropriate opportunity, schedule the Veteran for a hearing before the Board sitting at the RO on the issues of an initial rating for ischemic heart disease in excess of 30 percent prior to July 17, 2014 and in excess of 10 percent, effective July 17, 2014, and for ratings in excess of 10 percent for migraine muscle tension headaches prior to April 11, 2013, and in excess of 30 percent, effective April 11, 2013, and any other issues for which an appeal has been perfected.  
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


